Citation Nr: 0914316	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  03-08 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic left 
shoulder disorder, to include degenerative joint disease.

2.  Entitlement to service connection for a chronic left leg 
disorder, to include osteoarthritis.

3.  Entitlement to service connection for chronic headaches.

4.  Entitlement to service connection for a psychiatric 
disorder, to include post traumatic stress disorder (PTSD).

5. Entitlement to service connection for diabetes mellitus, 
Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to 
October 1961.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board notes that this matter was remanded by the Board in 
December 2004.  Since the time of that remand, one issue on 
appeal has been granted by the RO.  Specifically, entitlement 
to service connection for bilateral tinea pedis was granted 
by the RO in a December 2008 rating decision.  Accordingly, 
the issue is no longer on appeal before the Board at this 
time. 
			
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In response to a December 2008 supplemental statement of the 
case, in February 2009 the Veteran submitted a VA Form 9 in 
which he requested a BVA hearing at his local VA office 
before a member or members of the BVA.  It is the RO's 
responsibility to schedule such hearings.  A claimant has a 
right to a hearing before the Board.  See 38 C.F.R. § 
20.700(a), (e) (2009).  As such, the Board remands this case 
to the RO to accommodate the Veteran's request for a hearing.  

Accordingly, the case is REMANDED for the following action:

Undertake all appropriate scheduling 
action for a 
personal hearing before a member of the 
Board at the Veteran's local regional 
office.  The Veteran should be apprised 
of the next available date for such a 
hearing, and should be informed of his 
right to have a videoconference hearing 
as an alternative.  Notice should be sent 
to the Veteran in accordance with 
applicable regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




